Citation Nr: 0734447	
Decision Date: 11/02/07    Archive Date: 11/19/07	

DOCKET NO.  04-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
on a direct basis, or as the residual of exposure to Agent 
Orange. 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967, with service in the Republic of Korea from December 
1965 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July and August 2003 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for 
diabetes mellitus, as well as for chronic hypertension.  In 
pertinent part, it is contended that the veteran's diabetes 
mellitus had its origin during his period of active military 
service.  In the alternative, it is contended that the 
veteran's diabetes mellitus is in some way the result of 
exposure to Agent Orange during his period of service in the 
Republic of Korea.  According to the veteran, his current 
hypertension is proximately due to and/or the result of that 
same diabetes mellitus.  

In that regard, a review of service medical records discloses 
that, at the time of a urinalysis in March 1967 (one month 
prior to the veteran's discharge from service), a measurement 
of sugar was reported as "trace."  While on service 
separation examination in March 1967, a urinalysis was 
reported as negative for the presence of sugar, in a 
statement of February 1969, one of the veteran's private 
physicians indicated that the veteran had been admitted to 
Maryland General Hospital on October 15, 1968 for what was 
described as "uncontrolled diabetes."  This would place the 
origin of the veteran's diabetes mellitus at a point in time 
only eighteen months following his discharge from active 
service.  

Pursuant to applicable law and regulation, service connection 
for diabetes mellitus may be granted where such pathology is 
shown to have had its origin during the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted where diabetes mellitus is shown to a compensable 
degree within the first year following the veteran's 
discharge from service, or at any time following discharge 
where the veteran has served with certain units during 
certain specified time periods in the Republic of Korea.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  [It has been recognized by 
VA that Department of Defense has identified specific units 
that served in areas along the DMZ in Korea where herbicides 
were used between April 1968 and July 1969.  If a veteran was 
assigned to these specified units between April 1968 and July 
1969, and served along the DMZ in Korea, exposure to 
herbicides will be presumed.]  Finally, service connection 
may be granted for a disease or disability which is in some 
way proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  
38 C.F.R. § 3.310 (2007).

As noted above, on at least one occasion in service, there 
was present a "trace" of sugar in the veteran's urine.  
Moreover, only eighteen months following the veteran's 
discharge from service, he was hospitalized for full-blown 
diabetes mellitus requiring treatment with insulin.  To date, 
the veteran has yet to be afforded a VA examination for the 
purpose of determining whether his diabetes mellitus had its 
origin during service, or became manifest to a compensable 
degree within the first year following his discharge from 
service.  Significantly, when during the course of a hearing 
before the undersigned Veterans Law Judge in July 2007, the 
veteran was asked whether he would report for a VA 
examination for the purpose of obtaining a medical opinion, 
he replied "certainly."  See Transcript, p. 18.  

The Board observes that, in McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006), the United States Court of 
Appeals for Veterans Claims (Court) indicated that there were 
four elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability; but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of 
Section 5103A(d)(2) are satisfied, and the evidence of record 
likewise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 
20 Vet. App. at 85-86.  

As noted above, it is clear that, for many years, the veteran 
has suffered from diabetes mellitus.  Similarly clear is 
that, on at least one occasion in service, there was present 
at least a "trace" of sugar in the veteran's urine.  Under 
the circumstances, and given that the veteran had developed 
insulin-dependent diabetes mellitus only eighteen months 
following his discharge from service, the Board is of the 
opinion that further development of the evidence is necessary 
prior to a final adjudication of his current claims.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA examination or 
examinations by appropriate specialists 
in order to more accurately determine the 
exact nature and etiology of his current 
diabetes mellitus.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination(s), and a copy of 
all such notification(s) must be 
associated with the claims file.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
examination(s), the appropriate 
specialist or specialists should offer an 
opinion as to whether it is at least as 
likely as not the case that the veteran's 
diabetes mellitus had its origin during 
his period of active military service, 
or, in the alternative, became manifest 
to a compensable degree within the first 
year following service discharge.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

3.  The RO should then review the 
veteran's claim for service connection 
for diabetes mellitus.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent Supplemental 
Statement of the Case (SSOC) in October 
2004.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The issue of service connection for hypertension, 
claimed as secondary to diabetes mellitus, is held in 
abeyance pending completion of the development described 
above.  

In taking this action, the Board intimates no opinion as to 
the ultimate outcome in this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



